DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “first contact member” in claim 1, the “dispensing device” in claim 1, the “second contact member” in claim 1, the “separation box” in claim 1, the “distribution member” in claims 5, 7, 12, and 16-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim limitation “first contact member” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “contact” and “in which the liquid and the gas are brought into contact” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 21-40 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification has reviled no corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. However, a person having ordinary skill in the art would recognize the corresponding structure for the “contacting member” as being packing of any type and/or trays/plates of any type.
Accordingly, the claimed “first contacting member” has been interpreted as packing and/or trays/plates, as well as equivalents thereof.

Claim limitation “dispensing device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “dispensing” and “configured to collect the liquid resulting from the first contact member and to distribute it to a second contact member” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
claim(s) 21-40 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “According to the invention, the dispensing device comprises at least one perforated plate through which the liquid is capable of leaving the dispensing device, a plurality of stacks which emerge from this perforated plate and which are configured to be passed through by the gas present in the column, the stacks being stacked one after the other along the transverse axis perpendicular to the vertical axis, the at least one distribution member extending mainly along a direction parallel to this transverse axis passing through each stack,” (Page 7 Line 33-Page 8 Line 4). 
Accordingly, the claimed “dispensing device” has been interpreted as a device comprising at least one perforated plate through which liquid is capable of leaving the dispensing device, a plurality of stacks which emerge from this perforated plate and which are configured to be passed through by the gas present in the column, the stacks being stacked one after the other along the transverse axis perpendicular to the vertical axis, as well as equivalents thereof.

Claim limitation “separation device” is not interpreted under 112(f).  
Although said limitation uses a generic placeholder “device” coupled with functional language “separation”, the claims (claim 21) recites sufficient structural language to achieve the function.
Specifically, claim 21 recites “wherein the separation device comprises a duct arranged, at least partially, between the orifice for injecting the two-phase fluid into the internal space of the column and a first separation box and a second separation box, wherein each of the first and second separation boxes is configured to separate the liquid and gaseous phases of the two-phase fluid and are each contiguous with the external wall,”.
Note: The “separation box” which makes up the at least one device for separating uses means plus function language, necessitating interpretation under 112(f).

Claim limitation “separation box” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “box” coupled with functional language “separation” and “configured to enable the separation of the liquid and gaseous phases of the two-phase fluid” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 21-40 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “According to the invention, at least one separation box comprises at least one hole through which the gas phase of the two-phase fluid is capable of leaving the relevant separation box and at least one aperture through which the liquid phase of the two-phase fluid is capable of leaving this separation box, the at least one hole being made in the vicinity of a first vertical end of the separation box and the aperture being made in the vicinity of a second vertical end of this separation box, opposite the first vertical end,” (Page 4 Lines 15-20).
Accordingly, the claimed “separation box” (i.e. the first separation box and the second separation box) has been interpreted as a box comprising at least one hole through which the gas phase of the two-phase fluid is capable of leaving the relevant separation box and at least one aperture through which the liquid phase of the two-phase fluid is capable of leaving this separation box, the at least one hole being made in the vicinity of a first vertical end of the separation box and the aperture being made in the vicinity of a second vertical end of this separation box, opposite the first vertical end , as well as equivalents thereof.

Claim limitation “distribution member” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “distribution” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
claim(s) 24, 30-34, and 38 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The at least one distribution member comprises a plurality of notches through which the liquid phase is capable of reaching the dispensing device, these notches being made between the stacks of the dispensing device. Advantageously these notches are made laterally to the distribution member and are configured to enable the liquid phase to reach the dispensing device by overflowing. In other words, the liquid phase accumulates in the distribution member until a level of this accumulated liquid phase reaches one of the lateral notches and this liquid phase can then overflow via this lateral notch,” (page 8). 
Accordingly, the claimed “distribution member” has been interpreted as a device having a plurality of notches through which liquid is capable of flowing, as well as equivalents thereof.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 21 is drawn to a gas/liquid separation column comprising a separation device configured to separate a two-phase fluid arranged in the internal space of the column, wherein the separation device includes a first separation box, a second separation box, and a duct that is arranged, at least partially, between an orifice for injecting the two-phase fluid into the internal space of the column, wherein each of the first and second separation boxes is configured to separate liquid and gaseous pahses of the two-phase fluid and are each contiguous with the external wall, wherein the duct has a length such that distance travelled by the two-phase fluid between the injection orifice and each of the first and second separation boxes is at least equal to 80% of the diameter of the column, wherein each of the first and second separation boxes is delimited by a peripheral wall and a vertical wall, with the vertical wall forming a chord of the circular cross section of the gas/liquid separation column, the duct passing through the vertical wall so that an end of 
The closest prior art of record is Jansen (US 5,580,525) as described in the 103 rejection of claim 1 set forth in the Non-Final Rejection mailed 5/4/2021.
Jansen fails to teach or suggest a column comprising such a separation device. See Applicant’s remarks filed 9/7/2021 for further details. There is no prior art of record which cures the deficiencies of Jansen.
In view of the above, claim 21 and its dependents are novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772